Citation Nr: 1728639	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as due to gulf war environmental conditions and ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further development before a decision can be made on the merits.

The Veteran was provided a VA examination in January 2010 to determine the etiology of his claimed hypertension.  At that examination, the VA examiner concluded that while the Veteran had a finding of "pre-hypertension" on his separation examination and elevated blood pressure readings in service, that the Veteran did not meet the criteria for a diagnosis of hypertension.  Thus, no nexus opinion was offered.

A March 2013 correspondence from a nurse practitioner indicated that the Veteran has had a diagnosis of hypertension since April 2010, and that he is on anti-hypertensive medications.  VA treatment records from June 2017 indicate that the Veteran has a diagnosis of hypertension, controlled with a blood pressure reading of 136/77.  

Under 38 U.S.C.A. § 5103A (d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.

The Board finds that there is competent evidence that the Veteran has a current disability.  The Board finds that the Veteran's in-service finding of "pre-hypertension" and elevated readings are sufficient to establish that a disease occurred in service.  Finally, the Board finds that finding of pre hypertension in service is sufficient to indicate those symptoms may be related to his current disability, and that there is not sufficient medical evidence upon which to decide the claim.  Therefore, the Board finds that the Veteran has satisfied the low threshold set forth in McLendon.  As such, a VA examination is warranted to determine whether the any current hypertensive disorder is etiologically related to active duty.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the etiology of his hypertensive disability.  After reviewing the record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's hypertension had its onset in active service or is otherwise etiologically related to active service.  

The examiner is directed to specifically review the Veteran's current diagnosis, and elevated blood pressure readings in the service treatment records.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner's rationale should accompany any conclusion reached.

2.  After conducting any other development warranted, readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




